Citation Nr: 0427773	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from April 1968 to June 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

On review of the file the Board notes that service connection 
for post traumatic stress disorder (PTSD) was denied in a 
July 1999 rating decision due to a purported "lack of a 
verified stressor."  Notably, however, the evidence then 
before the rating board included an April 1998 VA examination 
report which diagnosed PTSD.  The evidence also included 
service personnel records which showed duties as a Marine 
rifleman in Vietnam to include combat service with Third 
Battalion, Fifth Marines during Operation Mameluke Thrust.  
In view of this evidence the Board sua sponte raises the 
issue whether the July 1999 rating decision was clearly and 
unmistakably erroneous.  As this issue is not currently 
certified or developed for appellate review, it is referred 
to the RO for appropriate action. 


FINDING OF FACT

Bilateral hearing loss is manifested by a Level II puretone 
threshold average and speech discrimination in the right ear, 
and a Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision December 
1996.  After the rating decision was promulgated, there was a 
change in the law in November 2000.  Specifically, the 
Veterans Claims Assistance Act of 2000 (VCAA) prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in a June 
2003 letter, the RO notified the veteran of such change.  
This letter, along with the statement and supplemental 
statements of the case, provided the claimant with adequate 
notice of what the law required to award the benefit sought 
on appeal.  The veteran further was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  The above referenced 
documents also provided notice to the claimant of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
an increased rating for bilateral hearing loss, as well as 
notice that he could still submit supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to again notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board further finds that because this claim was initially 
decided in 1996, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after the 
initial rating decision.  Simply put, as the law governing 
notice was not enacted until November 2000, there was no way 
that VA could have complied in 1996, and the appellant has 
not presented any evidence to the contrary.

Service connection and a noncompensable evaluation for 
bilateral hearing loss was established in July 1987.  In May 
1996, the veteran filed a claim for an increased rating.  The 
veteran contends that his hearing loss is more severely 
disabling than that contemplated by a noncompensable rating.  

The severity of hearing loss is ascertained, for VA rating 
purposes, by the application of the criteria set forth in 
VA's Schedule for Rating Disabilities.  Under these criteria, 
the degree of disability for hearing loss is determined by 
application of a rating schedule that establishes acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 C.F.R. § 4.85. 

In the case at hand, the veteran's hearing loss, as assessed 
by a November 1996 VA examination, indicates that his 
puretone threshold average at 1000, 2000, 3000, and 4000 
hertz was at 47 dB in the right ear, and at 58 dB in the left 
ear.  His speech recognition was at 92 percent in the right 
ear and at 88 percent in the left ear.  These findings equate 
to a level I hearing loss in the right ear and a level III 
loss in the left ear.

On VA examination in October 1997, the veteran's puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
50 dB in the right ear, and at 55 dB in the left ear.  His 
speech recognition was at 88 percent in the right ear and at 
80 percent in the left ear.  These findings equate to a level 
II hearing loss in the right ear and a level IV loss in the 
left ear.

On VA examination in December 1998, the veteran's puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
53 dB in the right ear, and at 50 dB in the left ear.  His 
speech recognition was at 86 percent in the right ear and at 
80 percent in the left ear.  These findings equate to a level 
II hearing loss in the right ear and a level IV loss in the 
left ear.

On VA examination in February 2004, the veteran's puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
53 dB in the right ear, and at 56 dB in the left ear.  His 
speech recognition was at 90 percent in the right ear and at 
80 percent in the left ear.  These findings equate to a level 
II hearing loss in the right ear and a level IV loss in the 
left ear.

Under 38 C.F.R. § 4.85, Table VI, the degree of hearing loss 
shown in this case would, using the most severe hearing loss 
shown in October 1997, December 1998, and February 2004, be 
assigned a Level II for the right ear, and a Level IV for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing loss warrants a noncompensable evaluation.  
As such, an increased rating for bilateral hearing loss 
cannot be granted under the schedular criteria.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



